DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-13 of U.S. Patent No. 11,076,901. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Claim 1 of the application recites a bone screw, comprising: a proximal end and a distal end spaced from the proximal end in a distal direction along a longitudinal axis of the bone screw (see Claim 1, Lines 1-4 of the patent); a cannulation extending from the proximal end to the distal end (see Claim 1, Lines 6-7 of the patent); a threaded region extending along at least a portion of a length of the screw, the length extending from the proximal end to the distal end, the threaded region defining at least one external thread that extends about the longitudinal axis along a helical path, the threaded region including at least one flute that extends to the distal end of the bone screw, the at least one flute defining an associated at least one cutting tooth that, in turn, defines a cutting face on a rotationally leading side of the at least one cutting tooth, wherein the cutting face is oriented so as to define an angle with respect to the longitudinal axis, the angle in the range of 5 degrees to 25 degrees, wherein the at least one flute circumferentially interrupts at least a portion of the at least one external thread, and wherein the cutting face defines a cutting edge that extends away from an interface with the cannulation both distally and radially outwardly to a cutting tip at a distal terminus of the at least one cutting tooth (see Claim 1, Lines 8-28 of the patent).
As to Claims 2-8 of the application: Claims 2-8 are substantially similar or identical to, or the limitations thereof are found in, Claims 1-6 of the patent. 
Claim 9 recites a bone screw, comprising: a proximal end and a distal end spaced from the proximal end in a distal direction along a longitudinal axis of the bone screw (see Claim 7, Lines 1-4 of the patent); a cannulation extending from the proximal end to the distal end (see Claim 1, Lines 6-7 of the patent); a threaded region extending along at least a portion of a length of the screw, the length extending from the proximal end to the distal end, the threaded region defining at least one external thread that extends about the longitudinal axis along a helical path, the threaded region including a plurality of cutting flutes spaced circumferentially with respect to one another, each of the plurality of cutting flutes extending to the distal end of the bone screw, the plurality of cutting flutes defining a plurality of teeth spaced circumferentially between the cutting flutes of the plurality of cutting flutes, each of the plurality of teeth defining a cutting face on a rotationally leading side of the respective tooth, wherein the cutting face is oriented so as to define an angle with respect to the longitudinal axis, the angle in the range of 5 degrees to 25 degrees, wherein each of the plurality of cutting flutes circumferentially interrupts at least a portion of the at least one external thread, and wherein each cutting face defines a cutting edge that extends away from a respective interface with the cannulation both distally and radially outwardly to the cutting tip at a distal terminus of the respective cutting tooth (see Claim 1, Lines 8-31 of the patent).
As to Claims 10-19 of the application: Claims 10-19 are substantially similar or identical to, or the limitations thereof are found in, Claims 7-13 of the patent. 

Claim Objections
Claim 1 is objected to because of the following informalities and should be amended as follows:  
1. A bone screw, comprising: a proximal end and a distal end spaced from the proximal end in a distal direction along a longitudinal axis of the bone screw; a cannulation extending from the proximal end to the distal end; a threaded region extending along at least a portion of a length of the screw, the length extending from the proximal end to the distal end, the threaded region defining at least one external thread that extends about the longitudinal axis along a helical path, the threaded region including at least one flute that extends to the distal end of the bone screw, the at least one flute defining each cutting face is oriented so as to define an angle with respect to the longitudinal axis, the angle in the range of 5 degrees to 25 degrees, wherein the at least one flute circumferentially interrupts at least a portion of the at least one external thread, and wherein [[the]] each cutting face defines a cutting edge that extends away from an interface with the cannulation both distally and radially outwardly to a cutting tip at a distal terminus of the at least one cutting tooth. Appropriate correction is required.
Claim 2 is objected to because of the following informalities and should be amended as follows:  
2. The bone screw of claim 1, wherein at least a portion of [[the]] each cutting face intersects the at least one external thread so that the at least one external thread defines at least a portion of the respective cutting face. Appropriate correction is required.
Claim 3 is objected to because of the following informalities and should be amended as follows:  
3. The bone screw of claim 1, wherein the at least one external thread extends from the cutting face on a rotationally trailing side of the at least one cutting tooth circumferentially opposite the leading side of the tooth. Appropriate correction is required.
Claim 9 is objected to because of the following informalities and should be amended as follows:  
9. A bone screw, comprising: a proximal end and a distal end spaced from the proximal end in a distal direction along a longitudinal axis of the bone screw; a cannulation extending from the proximal end to the distal end; a threaded region extending along at least a portion of a length of the screw, the length extending from the proximal end to the distal end, the threaded region defining at least one external thread that extends about the longitudinal axis along a helical path, the threaded region including a plurality of cutting flutes spaced circumferentially with respect to one another, each of the plurality of cutting flutes extending to the distal end of the bone screw, the plurality of cutting flutes defining a plurality of teeth spaced circumferentially between the cutting flutes of the plurality of cutting flutes, each of the plurality of teeth defining a cutting face on a rotationally leading side of the respective tooth, wherein [[the]] each cutting face is oriented so as to define an angle with respect to the longitudinal axis, the angle in the range of 5 degrees to 25 degrees, wherein each of the plurality of cutting flutes circumferentially interrupts at least a portion of the at least one external thread, and wherein each cutting face defines a cutting edge that extends away from a respective interface with the cannulation both distally and radially outwardly to the cutting tip at a distal terminus of the respective [[cutting]] tooth. Appropriate correction is required.
Claim 15 is objected to because of the following informalities and should be amended as follows:  
15. The bone screw of claim 14, wherein [[the]] each relief surface is substantially helical. Appropriate correction is required.
Claim 16 is objected to because of the following informalities and should be amended as follows:  
16. The bone screw of claim 14, wherein at least a portion of each relief surface is substantially planar. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “substantially helical” which renders the claim indefinite as it is unclear what is meant by this limitation and how something can be “substantially” helical. It appears from the drawings that the relief surfaces 60 of the teeth 28 which are referred to as helical relief surfaces are shown in Fig. 9 and are curved and not actually wound in a helical shape. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-14 & 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clewett et al. (US Patent No. 5,334,204) in view of Schlosser et al. (US Patent No. 3,130,763).
Regarding Claim 1 & 4-6, Clewett et al. discloses a bone screw (10, Figs. 1-3), comprising: a proximal end (end at 12) and a distal end (end at 14) spaced from the proximal end in a distal direction along a longitudinal axis (axis 22 running centrally along length of 10) of the bone screw; a cannulation (54) extending from the proximal end to the distal end (Fig. 1); a threaded region (34 and 32, Fig. 1) extending along at least a portion of a length of the screw, the length extending from the proximal end to the distal end (entire length of 10 measured from end 14 to end 12 of screw), the threaded region defining at least one external thread (30) that extends about the longitudinal axis along a helical path, the threaded region including at least one flute (flutes 38, Col. 3, Lines 43-46) that extends to the distal end of the bone screw (Fig. 2), the at least one flute defining an associated at least one cutting tooth (teeth formed at drilling tip 24 between adjacent flutes 38, Figs. 1 & 2) that, in turn, defines a cutting face (40, Figs. 1-2) on a rotationally leading side of the at least one cutting tooth, wherein the cutting face is oriented so as to define an angle with respect to the longitudinal axis (Figs. 1-2), wherein the at least one flute circumferentially interrupts at least a portion of the at least one external thread (Fig. 2), and wherein the cutting face defines a cutting edge extending to a cutting tip (Figs. 1-2).
Clewett et al. does not disclose that the angle is in the range of 5 degrees to 25 degrees, in the range of 10 degrees to 20 degrees, in the range of 14 degrees to 18 degrees, and wherein the angle is 16 degrees, and wherein the cutting edge extends away from an interface with the cannulation both distally and radially outwardly to the cutting tip at a distal terminus of the at least one cutting tooth. 
Schlosser et al. discloses a tool for rotatably engaging and forming a hole in a substrate (Figs. 5-7), the drill comprising a proximal end (end near shaft, Fig. 6), a distal end (end near 66, Fig. 6), a central bore (66, Fig. 6), flutes (52, Fig. 7) helically formed about the outer surface of the drill and defining teeth (60, Fig. 7) formed at the distal most end, wherein each tooth defines a cutting edge (66, Fig. 7) on a rotationally leading side of the tooth which is oriented so as to define an angle with respect to a longitudinal axis of the drill (Col. 1, Lines 37-55, Fig. 7), and wherein each cutting edge extends away from an interface (at notches 32) with the bore both distally and radially outwardly to a cutting tip (apex 40) at a distal terminus of the at least one cutting tooth (Fig. 7, Col. 1, Lines 37-55, Col. 2, Line 65 - Col. 3, Line 22). Schlosser et al. teaches that each tooth is generally triangular in plan laying a concave cylindrical inner wall and a generally radial chisel edge at the forward or leading end of the tooth, and due to the fact that the lands are asymmetrical, having an abrupt drop into the intervening channel at their leading sides and having a gradual taper in the channel at the trailing sides of each land, the outside surface of each tooth has a progressively decreasing radius from the leading end of the tooth to the point where it runs out into the notch at the trailing end of the tooth (Col. 1, Lines 37-55).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the screw of Clewett et al. such that each cutting edge extends away from an interface with the cannulation both distally and radially outwardly to the respective cutting tip at the distal terminus of the respective cutting tooth as taught by Schlosser et al. in order to allow the screw to more effectively cut into bone upon insertion. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the angle of each cutting face with respect to the longitudinal axis to be in the range of 5 to 25 degrees, 10 degrees to 20 degrees, 14 degrees to 18 degrees, or 16 degrees since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 105 USPQ 233. 
Regarding Claim 2, the combination of Clewett et al. and Schlosser et al. discloses the claimed invention as stated above in claim 1, and Clawett et al. further discloses wherein at least a portion of each cutting face intersects the at least one external thread so that the at least one external thread defines at least a portion of the cutting face (Figs. 1-2).
Regarding Claim 3, the combination of Clewett et al. and Schlosser et al. discloses the claimed invention as stated above in claim 1, and Clawett et al. further discloses wherein the at least one external thread extends from the cutting face on a rotationally trailing side of the at least one cutting tooth circumferentially opposite the leading side of the tooth (Figs. 1-2).
Regarding Claims 9 & 12, Clewett et al. discloses a bone screw (10, Figs. 1-3), comprising: a proximal end (end at 12) and a distal end (end at 14) spaced from the proximal end in a distal direction along a longitudinal axis (axis 22 running centrally along length of 10) of the bone screw; a cannulation (54) extending from the proximal end to the distal end (Fig. 1); a threaded region (34 and 32, Fig. 1) extending along at least a portion of a length of the screw, the length extending from the proximal end to the distal end (entire length of 10 measured from end 14 to end 12 of screw), the threaded region defining at least one external thread (30) that extends about the longitudinal axis along a helical path, the threaded region including a plurality of cutting flutes (flutes 38, Col. 3, Lines 43-46) spaced circumferentially with respect to one another (Fig. 2), each of the plurality of cutting flutes extending to the distal end of the bone screw (Figs. 1-2), the plurality of cutting flutes defining a plurality of teeth (teeth formed at drilling tip 24 between adjacent flutes 38, Figs. 1 & 2) spaced circumferentially between the cutting flutes of the plurality of cutting flutes (Fig. 2), each of the plurality of teeth defining a cutting face (40, Figs. 1-2) on a rotationally leading side of the respective tooth, wherein each cutting face is oriented so as to define an angle with respect to the longitudinal axis (Figs. 1-2), wherein each of the plurality of cutting flutes circumferentially interrupts at least a portion of the at least one external thread (Figs. 1-2), wherein each cutting face defines a cutting edge extending to a cutting tip (Figs. 1-2), and wherein the distal ends of each of the plurality of teeth are located on a single plane that is oriented normal to the longitudinal axis (Figs. 1-2). 
Clewett et al. does not disclose that the angle is in the range of 5 degrees to 25 degrees, and wherein the cutting edge extends away from an interface with the cannulation both distally and radially outwardly to the cutting tip at a distal terminus of the respective tooth. 
Schlosser et al. discloses a tool for rotatably engaging and forming a hole in a substrate (Figs. 5-7), the drill comprising a proximal end (end near shaft, Fig. 6), a distal end (end near 66, Fig. 6), a central bore (66, Fig. 6), flutes (52, Fig. 7) helically formed about the outer surface of the drill and defining teeth (60, Fig. 7) formed at the distal most end, wherein each tooth defines a cutting edge (66, Fig. 7) on a rotationally leading side of the tooth which is oriented so as to define an angle with respect to a longitudinal axis of the drill (Col. 1, Lines 37-55, Fig. 7), and wherein each cutting edge extends away from an interface (at notches 32) with the bore both distally and radially outwardly to a cutting tip (apex 40) at a distal terminus of the at least one cutting tooth (Fig. 7, Col. 1, Lines 37-55, Col. 2, Line 65 - Col. 3, Line 22). Schlosser et al. teaches that each tooth is generally triangular in plan laying a concave cylindrical inner wall and a generally radial chisel edge at the forward or leading end of the tooth, and due to the fact that the lands are asymmetrical, having an abrupt drop into the intervening channel at their leading sides and having a gradual taper in the channel at the trailing sides of each land, the outside surface of each tooth has a progressively decreasing radius from the leading end of the tooth to the point where it runs out into the notch at the trailing end of the tooth (Col. 1, Lines 37-55).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the screw of Clewett et al. such that each cutting edge extends away from an interface with the cannulation both distally and radially outwardly to the respective cutting tip at the distal terminus of the respective cutting tooth as taught by Schlosser et al. in order to allow the screw to more effectively cut into bone upon insertion. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the angle of each cutting face with respect to the longitudinal axis to be in the range of 5 to 25 degrees, 10 degrees to 20 degrees, 14 degrees to 18 degrees, or 16 degrees since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 105 USPQ 233. 
Regarding Claim 10, the combination of Clewett et al. and Schlosser et al. discloses the claimed invention as stated above in claim 9, and Clawett et al. further discloses wherein the helical path defines a helix (Fig. 1). 
Regarding Claim 11, the combination of Clewett et al. and Schlosser et al. discloses the claimed invention as stated above in claim 9, and Clawett et al. further discloses wherein the cutting face (40) of each of the plurality of teeth defines the cutting tip of the associated tooth (Figs. 1-2).
Regarding Claim 13, the combination of Clewett et al. and Schlosser et al. discloses the claimed invention as stated above in claim 9, and Clawett et al. further discloses wherein at least a portion of each of the plurality of cutting flutes intersects the cannulation (Figs. 1-2).
Regarding Claims 14 & 16, the combination of Clewett et al. and Schlosser et al. discloses the claimed invention as stated above in claim 9, and Clawett et al. further discloses wherein each of the plurality of teeth defines a substantially planar relief surface (42, Fig. 2) extending circumferentially between the rotationally leading side of the respective tooth and a rotationally trailing side of the respective tooth (Figs. 1-2).
Regarding Claim 17, the combination of Clewett et al. and Schlosser et al. discloses the claimed invention as stated above in claim 9, and Clawett et al. further discloses wherein the cutting face (40) of each of the teeth is substantially planar (Figs. 1-2). 
Regarding Claim 18, the combination of Clewett et al. and Schlosser et al. discloses the claimed invention as stated above in claim 9, and Clawett et al. further discloses wherein a third cutting edge of the cutting face defines at least a portion of the at least one external thread (edge at the bottom of the flute 38 which intersects which thread 30, Figs. 1-2). 
Regarding Claim 19, the combination of Clewett et al. and Schlosser et al. discloses the claimed invention as stated above in claim 9, except wherein: the plurality of cutting flutes consist of three cutting flutes, and the plurality of teeth consist of three teeth. However, Clewett et al. discloses in Col. 3, Lines 43-46 that “At least one, and preferably a plurality (up to four), flutes 38 transverse the convolutions of thread of group 32 to form cutting faces 40.” It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the number of flutes of the bone screw of the combination so that there are three flutes as taught by Clewett et al. as an alternate and functionally equivalent number of flutes for cutting into the bone to form a threaded path for the exterior thread of the screw. 
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clewett et al. (US Patent No. 5,334,204) in view of Schlosser et al. (US Patent No. 3,130,763) as applied to claim 1 above, and further in view of Siddiqui (US Patent No. 6,306,140).
Regarding Claims 7-8, the combination of Clewett et al. and Schlosser et al. discloses the claimed invention as stated above in claim 1, and Clewett et al. further discloses a head (head 18, Fig. 1) at the proximal end of the bone screw (Col. 4, Lines 10-14). Clewett et al. does not disclose wherein the head defines a second threaded region defining an external thread including at least one second flute defining a second central flute axis that is offset from the longitudinal axis by an angle in the range of 5 degrees to 25 degrees.
Siddiqui discloses a cannulated bone screw (Figs. 8-9, Col. 4, Lines 22-38) for providing compression between different regions of bone (Abstract), wherein the bone screw comprises a proximal end (5) having a threaded (9) conical head, a distal end (7) having a threaded fluted (29) cutting tip (81), and a central non-threaded shaft portion (25) therebetween, wherein the threaded conical head is provided with proximal cutting flutes (35, Fig. 8-9). Siddiqui discloses providing a threaded head with the cutting flute for the purpose of preparing and tapping the bone for the proximal threads (9) during insertion and discloses that the distal and proximal threaded portions of the screw allow for insertion and removal of the screw within frangible and/or friable material without causing material damage. Siddiqui further discloses that the aggressiveness of the proximal and distal cutting flutes (35, 29) as determined by the depth, angle, and number of flutes, may be adjusted to suit the characteristics of the material accommodating the implant.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to substitute the head of the screw of Jackson et al. with the threaded, fluted conical head as taught by Siddiqui in order to allow both the head and the tip to threadably engage first and second regions of bone and provide compression therebetween and further allow insertion and removal of the screw within frangible and/or friable material without causing material damage. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the screw of the combination so that the angle of the flute of the head with respect to the longitudinal axis of the screw is in the range of 5 degrees to 25 degrees since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775